                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

Connecticut Parents Union,                        :           CIVIL ACTION NO.
      Plaintiff,                                  :           3:19-cv-00247 (KAD)
                                                  :
     v.                                           :
Dianna Wentzell, et al.,                          :
      Defendants.                                 :           March 26, 2019

                                 NOTICE OF RELATED CASE

       Pursuant to Local Rule of Civil Procedure 40(b)(2), Defendants Dianna Wentzell, Allan

Taylor, Ned Lamont, and William Tong hereby provide notice that the instant action is related to

the earlier-filed action of Lashawn Robinson, et al. v. Dianna Wentzell, et al., District of

Connecticut, Case No.: 3:18-CV-00274-SRU, Judge Underhill presiding.



                                              DEFENDANTS
                                              DIANNA WENTZELL, ET AL.

                                              WILLIAM TONG
                                              ATTORNEY GENERAL

                                          BY:_/s/ Darren P. Cunningham_________
                                             Darren P. Cunningham
                                             Assistant Attorney General
                                             Federal Bar No. ct25380
                                             55 Elm Street. P.O. Box 120
                                             Hartford, CT 06141-0120
                                             Tel: (860) 808-5210
                                             Fax: (860)808-5385
                                             Darren.Cunningham@ct.gov




                                                  1
                                        CERTIFICATION

       I hereby certify that on March 26, 2019, a copy of the foregoing was filed electronically.

Notice of this filing will be sent by email to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s system.




                                               ___/s/ Darren P. Cunningham___
                                               Darren P. Cunningham
                                               Assistant Attorney General




                                                  2
